DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on July 29, 2022.  In virtue of this amendment:
Claim 2 is cancelled; and thus,
Claims 1 and 3-8 are now pending in the instant application.
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A plasma processing apparatus, configured to perform process using a plasma-converted gas, comprising … “wherein the controller is configured to allow initiation of process based on a voltage post-application gas pressure, which is the gas pressure detected by the pressure detector after starting voltage application to the electrodes, and wherein the controller is configured to recognize whether a state of discharge between the electrodes is appropriate based on the voltage post-application gas pressure and allow initiation of process based on the recognition”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claim 3 is allowed as being dependent on claim 1).
A plasma processing apparatus, configured to perform process using a plasma-converted gas, comprising … “wherein the controller is configured to allow initiation of process based on a voltage post-application gas pressure, which is the gas pressure detected by the pressure detector after starting voltage application to the electrodes, and wherein the controller is configured to allow initiation of process based on the voltage post-application gas pressure after a set time has elapsed from the starting of the voltage application to the electrodes”, in combination with the remaining claimed limitations as claimed in independent claim 4.
A plasma processing apparatus, configured to perform process using a plasma-converted gas, comprising … “wherein the controller is configured to allow initiation of process based on a voltage post-application gas pressure, which is the gas pressure detected by the pressure detector after starting voltage application to the electrodes, and wherein the controller is further configured to initiate application of a voltage to the electrodes based on a voltage pre-application gas pressure, which is the gas pressure detected by the pressure detector prior to applying a voltage to the electrodes”, in combination with the remaining claimed limitations as claimed in independent claim 5 (claims 6-8 are allowed as being dependent on claim 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Sato et al. – US 2019/0157049
Prior art Ohashi – US 2019/0080935


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 8, 2022